Citation Nr: 1428283	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the reduction in rating for coronary artery disease (CAD) from 100 percent to 60 percent disabling was proper.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a May 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.  


FINDINGS OF FACT

The rating reduction was not based on a reexamination that disclosed improvement in the Veteran's coronary artery disease.


CONCLUSION OF LAW

The December 2011 rating decision that reduced the rating for coronary artery disease from 100 percent disabling to 60 percent disabling, effective March 1, 2012, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in a rating that has been in place for less than five years may be based on a reexamination disclosing improvement.  38 C.F.R. § 3.344(c).  The RO assigned the Veteran a 100 percent rating for CAD in an April 2011 rating decision, based on a March 2011 VA examination.  The RO did not thereafter reexamine the Veteran, but instead based the reduction on a September 2011 addendum opinion.  As there is no reexamination disclosing improvement in the Veteran's CAD, the reduction is improper.  As such, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).


ORDER

The 100 percent rating for coronary artery disease is restored, effective March 1, 2012.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


